Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-17-2008

Katz v. Secretary Navy
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3481




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Katz v. Secretary Navy" (2008). 2008 Decisions. Paper 93.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/93


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 07-3481
                                     ____________

                                MARSHALL J. KATZ,
                                                Appellant
                                      vs.

                         DONALD C. WINTER, SECRETARY
                             UNITED STATES NAVY

                                     ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                         (D.C. Civ. No. 1:cv-04-02170)
                     District Judge: Honorable Yvette Kane

                                     ____________

                   Submitted Under Third Circuit L.A.R. 34.1(a)
                               December 1, 2008
          Before: AMBRO, WEIS and VAN ANTWERPEN, Circuit Judges.

                           (Opinion Filed December 17, 2008)
                                    ____________

                                       OPINION


WEIS, Circuit Judge.

             Plaintiff, a former civilian employee of the Navy, has made various Title

VII claims of employment discrimination and retaliation against the Secretary of the

                                            1
Navy. After pursuing administrative remedies without success, he filed suit in the United

States District Court for the Middle District of Pennsylvania. After preparing a

comprehensive opinion, the District Court entered summary judgment for the Secretary

and denied the plaintiff’s claims.

              On appeal to this Court, plaintiff has asserted error as to only two of the

many claims presented to the District Court. He asserts that he presented grounds

sufficient to excuse his failure to exhaust his religious discrimination claims before the

EEOC. He also alleges that a genuine issue of material fact exists as to whether there was

a causal connection between his prior protected activity and the adverse employment

actions taken against him.

              In the proceedings that he brought before the EEOC, plaintiff asserted

religious and age discrimination claims. However, he voluntarily abandoned those

administrative claims and thus did not exhaust his ability to obtain a remedy before the

EEOC. Having chosen to waive the claims during the administrative proceeding, plaintiff

could not present them to the District Court. See Francis v. Mineta, 505 F.3d 266, 272

(3d Cir. 2007) (explaining that a plaintiff must exhaust his administrative remedies under

Title VII before bringing an employment discrimination claim to the federal district

courts).

              Plaintiff, however, contends that he was misled by the Navy’s withholding

of certain discovery material involving the existence of unofficial files kept on him. The



                                              2
District Court heard that assertion and issued certain discovery directions to defendant.

After examining the plaintiff’s claims of being misled and the Secretary’s response, the

District Court rejected the plaintiff’s contention, though it did not specifically address the

issue of unofficial files in its memorandum opinion. We find no error in the District

Court’s decision or its proceedings in the discovery area. We also agree that plaintiff has

not shown an adequate reason for waiving his administrative remedies.

              Plaintiff further alleges that his prior protected activity, filing EEO

complaints and reporting a sexual assault, resulted in adverse employment actions. He

specifically contends that he suffered temporary suspension of access to classified

materials, involuntary lateral assignment, a refusal to reinstate him to his previous

position, and failure to select him for promotion.

              To demonstrate a prima facie case of retaliation under Title VII, a plaintiff

must show, among other things, that “there was a causal connection between [his]

participation in [activity protected by Title VII] and [any] adverse employment action[s].”

Moore v. City of Philadelphia, 461 F.3d 331, 340-41 (3d Cir. 2006) (quoting Nelson v.

Upsala Coll., 51 F.3d 383, 386 (3d Cir. 1995)). The District Court analyzed the record

and concluded that plaintiff had not presented such evidence in regard to his EEO

activity. We find no error in the District Court’s review of the record and conclude that

plaintiff failed to demonstrate a causal connection between the alleged adverse

employment actions and all of his prior allegedly protected activity.



                                              3
Accordingly the judgment of the District Court will be affirmed.




                                           4